DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because they do not include reference numerals so as to refer to the elements of the invention as discussed in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl (US 20110258926 A1) in view of Kesinger et al. (US 3906875 A).
 	For claim 1, Bijl teaches a method for the substrate-free rooting of rootless plant cuttings (abstract stated “cutting” and claim 1), the method comprising the steps: 
providing a carrier strip (1,2) configured to receive the rootless cuttings, each of the rootless plant cuttings having a cutting base (fig. 3),
inserting the rootless cuttings into the carrier strip with the cutting bases exposed through the carrier strip (fig. 3 and par. 0028 teaches no substrate material which means that the cutting bases will be exposed), 
applying a membrane (6,9) to the carrier strip such that the exposed cutting bases of the rootless cuttings are surrounded and enclosed by the climate membrane (fig. 3 shows the cuttings being enclosed by the membrane and the membrane surrounds the cuttings per the definition of enclosed and surrounded as stated in the argument below),
arranging the carrier strip with the membrane in a rooting station (14 or any area where the strip and cuttings are placed for treatment or the like) and leaving the carrier strip in the rooting station for a predetermined rooting time period during which the cutting bases of the rootless cuttings root (para. 0030, 0039; the camera monitors development of the cuttings, thus, this implies that the cuttings are left in the area of the camera to monitor development, which development would include root growth; also, any time going through the system or process of growing the cuttings before shipment to consumer is a predetermined rooting time because the cuttings are growing as they go through the system), and 
2at the end of the predetermined rooting time period, dispatching the carrier strip with the rooted cuttings for further processing (implied in Bijl for shipment to consumer), or separating the carrier strip into sections each having at least one rooted cutting and dispatching the separated sections for further processing.  
However, Bijl is silent about the membrane being a water-persistant, water- and air-permeable climate membrane, and misting the cuttings in the carrier strip during the predetermined rooting time period. 
Kesinger et al. teach a method for the substrate-free rooting of a plurality of seeds (which seeds and cuttings are known in the art to be used the same in a carrier strip, thus, the method of Kesinger et al. can be functionally used for cuttings as well), the method comprising the steps: applying a water-persistant, water- and air-permeable climate membrane (12,14) to the carrier strip (10) provided with the cuttings (26) in such a manner that at least the region of each cavity of the carrier strip that is associated with the cutting base is enclosed by the climate membrane (col. 4, lines 1-10, discuss the material for the membrane), and misting the cuttings in the carrier strip during the predetermined rooting time period (col. 5, lines 57-63; the rooting station can be where the misting or soaking or irrigating takes place). 
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a water-persistant, water- and air-permeable climate membrane as taught by Kesinger et al. in place of the membrane of Bijl in order to not only close off the opening in the carrier strip but also provide a more breathable, water/air permeable membrane for the cuttings therein. 
	In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of misting the cuttings as taught by Kesinger et al. in the carrier strip during the predetermined rooting time period in the method of Bijl in order to provide water and nutrient to the cuttings for growth. 
For claim 10, Bijl as modified by Kesinger et al. teaches the method according to claim 1, but is silent about wherein the climate membrane has a tensile strength of from 13.0 N to 16.0 N/15 mm in a machine direction of the climate membrane and from 7.0 N to 9.5 N/15 mm transversely to the machine direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the climate membrane of Bijl as modified by Kesinger et al. be with a tensile strength of from 13.0 N to 16.0 N/15 mm in the machine direction of the climate membrane and from 7.0 N to 9.5 N/15 mm transversely to the machine direction, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how strong the user wishes the membrane to be based on the type of plant being grown) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
For claim 11, Bijl as modified by Kesinger et al. teaches the method according to claim 1, but is silent about wherein the climate membrane has an air permeability in a range of from 1100 to 1200 I/m2s.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the climate membrane of Bijl as modified by Kesinger et al. be with an air permeability in the range of from 1100 to 1200 I/m2s, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how much porosity the user wishes the membrane to be based on the type of plant being grown) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 12, Bijl as modified by Kesinger et al. teaches the method according to claim 1, but is silent about wherein the climate membrane has a liquid-absorbing capacity of at least 100 g of liquid per 100 g of dry weight of the climate membrane.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the climate membrane of Bijl as modified by Kesinger et al. be with a liquid-absorbing capacity of at least 100 g of liquid per 100 g of dry weight of the climate membrane, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how much absorption the user wishes the membrane to be based on the type of plant being grown) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 13, Bijl as modified by Kesinger et al. teaches the method according to claim 1, and further teaches wherein the climate membrane is a strip (both Bijl and Kesinger show the membrane being a strip).  
For claim 14, Bijl as modified by Kesinger et al. teaches the method according to claim 13, but is silent about wherein the climate membrane is folded into a V-shape before being applied to the carrier strip and is then applied to the carrier strip by pushing the folded climate membrane onto the carrier strip.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the climate membrane is in a roll before being applied to the carrier strip and is then pushed onto the carrier strip from beneath as shown in fig. 3 of Bijl as modified by Kesinger et al. (emphasis on Bijl) in place of having the climate membrane be folded into a V-shape before being applied to the carrier strip and is then applied to the carrier strip by pushing the folded climate membrane onto the carrier strip, since a simple substitution of one known equivalent element for another would obtain predictable results (both steps would result in the application of the membrane onto the carrier strip). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al. as applied to claim 1 above, and further in view of Caspar et al. (US 20130174483 A1).
 	For claim 2, Bijl as modified by Kesinger et al. teaches the method according to claim 1, but is silent about wherein, after the step of inserting the rootless cuttings into the carrier strip and prior to the step of applying the climate membrane, the method further comprises: immersing the carrier strip with the inserted rootless cuttings is in a hormone solution for a predetermined period of time in such a manner that the cutting base of each rootless cutting is in the hormone solution, and misting the cuttings in the carrier strip during the predetermined period of time during which the carrier strip is immersed in the hormone solution.
 	Caspar et al. teach a method for the substrate-free rooting of a plurality of
rootless plant cuttings (various excerpts such apara. 0079), comprising the step of immersing the cutting/container (para. 0226,0227, 0340) with the inserted rootless cuttings is in a hormone solution (para. 0115,0118,0119) for a predetermined period of time. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of immersing, in a hormone solution, as taught by Caspar et al., the carrier strip with the inserted rootless cuttingsfor a predetermined period of time in such a manner that the cutting base of each rootless cutting is in the hormone solution in the method of Bijl as modified by Kesinger et al. in order to enhance growth for the cuttings. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the immersing step of Bijl as modified by Kesinger et al. and Caspar et al. after the step of inserting the rootless cuttings into the carrier strip and prior to the step of applying the climate membrane in the method of Bijl as modified by Kesinger et al. and Caspar et al., depending on the user’s preference as to when to have the cuttings be treated with the hormone solution, which is also dependent on the type of cuttings/plants being grown for when hormone treatment should be needed. 
	In addition to the above, Kesinger et al. teach regular or repeated misting the cuttings in the carrier strip during the predetermined period of time (col. 5, lines 58-63). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of regular or repeated misting as further taught by Kesinger et al. at any time such as after the step of inserting the rootless cuttings into the carrier strip and prior to the step of applying the climate membrane in the method of Bijl as modified by Kesinger et al. and Caspar et al. in order to assure that the cuttings will grow properly by providing, regular or repeated proper amount of water or solution for the cuttings.
	The combination of Bijl as modified by Kesinger et al. and Caspar et al. would result in misting (as relied on Kesinger) the cuttings in the carrier strip during the predetermined period of time during which the carrier strip is immersed in the hormone solution (as relied on Caspar and with repeated misting from Kesinger). 
	 For claim 3, Bijl as modified by Kesinger et al. and Caspar et al. teaches the method according to claim 2, but is silent about wherein the predetermined period of time during which the carrier strip is immersed in the hormone solution is between 3 and 8 hours. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the predetermined period of time during which the carrier strip is immersed in the hormone solution is between 3 and 8 hours in the method of Bijl as modified by Kesinger et al. and Schorr et al., depending on the type of plants being grown so as to provide proper soaking and misting of the hormone solution.   
	For claim 4, Bijl as modified by Kesinger et al. and Caspar et al. teaches the method according to claim 1, and further teaches wherein the step of misting comprises misting from a solution which contains a fertilizer (col. 4, line 14 of Kesinger et al. because they were relied on for the misting).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al. as applied to claim 1 above, and further in view of Restrepo et al. (WO 2014191944 A2). 
 	For claim 5, Bijl as modified by Kesinger et al. teaches the method according to claim 1, but is silent about wherein, at the end of the predetermined rooting time period and prior to the dispatching step, the method further comprises washing the rooted cuttings with a solution containing mycorrhiza.  
Restrepo et al. teach a method for growing plants comprising washing the rooted cuttings with a solution containing mycorrhiza (from the translation “Immediately before the seedling is placed in the foliage chamber, the root is gently washed with a nutrient solution of low concentration but enriched with root growth and mycorrhizal stimulators if these are useful for the plant. Once you have the foliage chamber with the number of plants established, it closes and the operation of adjustment and adaptation of the plants to the cameras begin”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of washing the rooted cuttings with a solution containing mycorrhiza as taught by Restrepo et al. in teh method of Bijl as modified by Kesinger et al. in order to enhance root growth and hence the plant growth. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the washing step of Bijl as modified by Kesinger et al. and Restrepo et al. at the end of the predetermined rooting time period and prior to the dispatching step in the method of Bijl as modified by Kesinger et al. and Restrepo et al., depending on the user’s preference as to when to have the cuttings be washed with the solution containing mycorrhiza, which is also dependent on the type of cuttings/plants being grown for when mycorrhiza treatment should be needed.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al. as applied to claim 1 above, and further in view of Filippov et al. (US 20210267147 A1).
 	For claim 6, Bijl as modified by Kesinger et al. teaches the method according to claim 1, and further teaches wherein, after the predetermined rooting time period and before the dispatching step, the method further comprises: removing the climate membrane (figs. 3-4 of Bijl, the membrane is removed so that the cuttings can be placed in container 7 for processing), but is silent about cutting off roots protruding from the carrier strip.
	Filippov et al. teach a method for growing plants comprising cutting off the roots protruding from the bottom of the carrier (see figs. 19A-C). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the step of cutting off the roots protruding from the carrier strip as taught by Filippov et al. in the method of Bijl as modified by Kesinger et al. in order to provide for harvesting the plants. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al. and Filippov et al. as applied to claims 1 & 6 above, and further in view of Visser (CA 3060146 A1).
   	For claim 7, Bijl as modified by Kesinger et al. and Filippov et al. teaches the method according to claim 6, but is silent about wherein, after the roots protruding from the carrier strip have been cut off, the method further comprises applying another climate membrane to the carrier strip such that the roots in the carrier strip are enclosed by the another climate membrane.  
	Visser teaches a method for growing and shipping plants comprising applying a new climate membrane to a carrier for protecting the plants during shipment or the like (fig. 7, strip 31; also, para. 0092-0095).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of applying another climate membrane as taught by Visser to the carrier strip such that the roots in the carrier strip are enclosed by the another climate membrane, after the roots protruding from the carrier strip have been cut off, in the method of Bijl as modified by Kesinger et al. and Filippov et al. in order to prepare the plants for shipment and to protect the plants from harmful environmental influences. 
 	For claim 8, Bijl as modified by Kesinger et al., Filippov et al., and Visser teaches the method according to claim 7, but is silent about wherein, before the another climate membrane is applied, the method further comprises treating the roots of the rooted cuttings with a plant strengthener.  
 	In addition to the above, Filippov et al. teach treating the plants with a plant strengthener (para. 0084). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of treating the roots of the rooted cuttings of Bijl as modified by Kesinger et al., Filippov et al., and Visser with a plant strengthener as further taught by Filippov et al. in order to further enhance growth.  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform the treating step of Bijl as modified by Kesinger et al., Filippov et al., and Visser before the another climate membrane is applied in the method of Bijl as modified by Kesinger et al. and Restrepo et al., depending on the user’s preference as to when to have the cuttings be treated with the plant strengthener, which is also dependent on the type of cuttings/plants being grown for when plant strengthener treatment should be needed.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bijl as modified by Kesinger et al., Filippov et al. and Visser as applied to claims 1,6, 7 above, and further in view of Caspar et al. (as above). 
 	For claim 9, Bijl as modified by Kesinger et al., Filippov et al. and Visser teaches the method according to claim 7, but is silent about impregnating the another climate membrane with a fertiliser solution.  
Caspar et al. teach a method for growing and shipping plants comprising a climate membrane that is impregnated with a fertilizer solution (para. 0109, the closure is the membrane and it is impregnated with fertilizer). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of impregnating the another climate membrane with a fertiliser solution as taught by Caspar et al. in the method of Bijl as modified by Kesinger et al., Filippov et al. and Visser in order to further provide fertilizer for the plants during shipment. 
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive.  
Applicant argued that, in such a case, however, neither the strip 6 and/or the strip 9 would surround and enclose the cutting bases as required by the language of claim 1, because this would be prevented by the closed sides of the
container 24. Thus, combining Kesinger with Bijl would not achieve the subject matter recited in claim 1 because the structure of the Bijl container 24 (or the Bijl container 2 illustrated in FIGS. 1 and 3 modified similarly to the container 24 to hold root cuttings) will prevent any membrane applied to the container 2, 24 from surrounding and enclosing cutting bases of root cuttings contained therein. 

	First, the examiner did not rely on fig. 5 embodiment, thus, applicant’s argument for container 24 and narrowed portion 25 is mooted. 
	Second, figs. 1-3 of Bijl clearly show that the membrane encloses and surrounds the cuttings based on the definition of enclose and surround. According to the definitions, “enclose” means to surround as with a fence or wall, to hold or contain, and “surround” means to form an enclosure round or encircle, something that surrounds, as the area, border, etc. around an object or central space. Thus, as one can see from figs. 1-3 of Bijl, the membrane 6 do enclose and surround the cutting bases at ref. 5 and the sidewalls at the bottom area of the strip. This is the same as applicant’s invention as shown in fig. 3 of the newly submitted drawings. The membrane in applicant’s invention covers the bottom area of the cutting bases, which is the same in Bijl as shown in figs. 1-3. 

Applicant argued that, moreover, simply replacing the adhesive strip 6 and/or the strip 9 of Bijl with the membrane of Kesinger, as suggested by the Office, would not provide the microclimate at the cutting bases necessary to cause the cutting bases to root since the cutting bases in the container 2, 24 of Bijl would be spaced from the top and bottom openings and thus located too remotely from the membrane, which must surround and enclose the cutting bases as required by the language of claim 1.

	According to applicant’s newly submitted drawings, the cutting bases are not directly or fully wrapped by the membrane because they are mounted in the strip and the frame structure of the strip is the only element that is technically directly touching the strip. As shown in figs. 2-3 of applicant’s drawings, the membrane wraps around the frame structure of the strip and inside this frame structure is where the cutting bases are held but the membrane, technically, does not directly wraps the cutting bases whatsoever. This is clearly shown in fig. 3 of applicant’s drawings. 
	In addition, applicant’s allegation of “the cutting bases in the container 2, 24 of Bijl would be spaced from the top and bottom openings and thus located too remotely from the membrane” is merely an assumption that is not supported by Bijl because fig. 3 of Bijl clearly shows the cutting bases located in material 5 is directly covered by the membrane and not “too remotely from the membrane” as alleged. 
	Furthermore, the membrane of applicant does not cover the top openings of the strip because the cuttings protrude out from the top area of the membrane. The only area being cover by the membrane is the sides and bottom of the strip as shown in figs. 2-3 of applicant’s drawings. Again, this is the same as in Bijl because fig. 3 shows the cutting bases (where ref. 5 is pointing at) are being covered or enclosed and surrounded by the membrane. 	
Applicant argued that Applicant further asserts that Kesinger cannot be combined with Bijl as suggested by the Office because doing so would render the Bijl device unsatisfactory for its intended purpose or would change a principle of operation of the Bijl device (see MPEP §§ 2143.01 (V) and 2143.01 (VI) respectively) and, as such, Bijl and Kesinger cannot together support a prima facie obviousness rejection of any of claims 1-14.

	As stated in the above, the backing (12) of Kesinger et al. serves to close off the cavity or opening of the carrier strip, which is the same function as the tape or membrane of Bijl. Thus, replacing the tape of Bijl with the climate membrane of Kesinger et al. does not destroy the operability of Bijl’s device because the climate membrane from Kesinger et al. would provide the same function of closing off the cavity or opening in the carrier strip.
 	In addition, page 2 of applicant’s specification listed the material for the climate membrane such as “paper-like (with or without perforations), film-like (in particular perforated), fabric-like or nonwoven-like. As material for the climate membrane, in addition to the materials used for producing paper, also plastic materials and natural fibres can be considered”, which is what Kesinger et al. teach in col. 4, lines 1-10. Thus, since Kesinger et al. use the same material as listed by applicant, the membrane of Kesinger et al. would also be water persistent.
Applicant argued that with respect to the first reason for sealing the Bijl containers, to provide a sterile environment for cultivation of plant material, Applicant asserts that substituting the permeable membrane of Kesinger for the sealing members of Bijl would expose the plant material to air and gasses in the environment surrounding the Bijl containers and thus destroy any such sterile environment within the Bijl containers, thereby rendering the Bijl containers unsuitable for their intended purpose. 

While para. 0004, 0010 of Bijl do discuss about a sterile environment, Bijl clearly stated that it is “optional” and not required for his invention. Quoting directly from para. 0004, “for instance on the top side, which for this purpose is open, just as in the known art. The access can optionally also be closed after the introduction of the plant material, for instance when the cultivation of plant material under sterile conditions is desired. This can also serve to counter or even prevent drying out during transport, wherein it is optionally desirable for the interior of the for instance tubular holder to be sterile.” Thus, only when the user desired such sterile condition, it is optional to have the membrane with or without openings for water and air permeable. If the user does not desire such sterile condition, then having perforations as taught by Kesinger for exchange of moisture and gases for the cuttings would enhance development of the cuttings. In addition, the membrane in Kesinger can be of various material and various perforations, thus, even employed in Bijl, the perforations are small so it would still provide some sterility for the cuttings therein.
Applicant argued that with respect to the second reason for sealing the Bijl containers, to prevent drying of the plant material contained within the containers, it should be noted that sealing the Bijl containers, as disclosed in
Bijl, acts to trap moisture in and around the plant material and to prevent any such moisture for escaping the containers.

 	Again, Bijl stated that it is “optional” if the user desired such condition and not mandatory. Thus, same as the comment above, if the user does not desire such sterile condition, then having perforations as taught by Kesinger for exchange of moisture and gases for the cuttings would enhance development of the cuttings. In addition, the membrane in Kesinger can be of various material and various perforations, thus, even employed in Bijl, the perforations are small so it would still provide some sterility for the cuttings therein.
Applicant argued that moreover, because the plant material in the Bijl
containers is spaced apart from both the top and bottom openings of the Bijl container, it is likely that the Kesinger membrane would be ineffective in preventing drying of the plant material, thereby also rendering the Bijl containers unsuitable for their intended purpose.

	Again, Bijl stated that it is “optional” if the user desired such condition and not mandatory. Thus, same as the comment above, if the user does not desire such sterile condition, then having perforations as taught by Kesinger for exchange of moisture and gases for the cuttings would enhance development of the cuttings. In addition, the membrane in Kesinger can be of various material and various perforations, thus, even employed in Bijl, the perforations are small so it would still provide some sterility for the cuttings therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643